 TEXACO, INC.343Texaco,Inc.andOil,Chemical & AtomicWorkersInternationalUnion,AFL-CIO, Westville Local8-638.Case 4-CA-5117March 25, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn September 8, 1970, Trial Examiner Gordon J.Myatt issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the Deci-sion and a supporting brief. The General Counsel andtheUnion filed briefs in answer to Respondent'sexceptions and in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat Respondent, Texaco, Inc , Philadelphia, Pennsyl-vania, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.'CHAIRMAN MILLER, dissenting:During negotiations for a new collective-bargainingcontract inDecember 1968, the Union and theRespondent orally agreed that the former would bepermitted to distribute union literature to its membersin certain nonwork areas of Respondent's premisesduring nonwork time provided that the literature didnot contain political references, reflections on anyethnic group, or material that was "undesirable."In January 1970, the Union requested time off forseveral employees so that they might distribute unionliterature to union members on company property.Respondent granted permission, but asked for a copyof the literature to be distributed. The Unionfurnished the copy requested. The literature con-tained a criticism of Respondent's labor relationsconduct at other of its plants, which criticismcontained certain untrue statements. It also conclud-ed with a suggestion that the employees mutilate andreturn their Texaco credit cards to Respondent as aprotest.On becoming aware of the contents of theliterature,Respondent prohibited its distribution onplant property for the stated reason that the literaturewas "undesirable" within the meaning of the oralagreement with the Union, in that it containedinaccurate statements about Respondent's laborpractices and was encouraging employees to engageindisloyal acts by mutilating and returning theircredit cards. Although Respondent refused to permitthe distribution in the area sought by the Union, itplaced no obstacles in the way of such distribution atthe intersection of the plant road and public highway.At this point employees distributed the literature topersons entering and leaving company property. Inmaking the distributions the employees sometimesstood on public property, at other times on companyproperty No employee was disciplined for distributingthe literature at the intersection.The Trial Examiner and my colleagues concludethat these facts add up to a violation of our Act. I donot.The evidence establishes the existence of an oralagreement that the Union would not distribute"undesirable" literature on plant premises. That is alawful agreement. I find reasonable Respondent'sinterpretationthattheliteratureherewas"undesirable" within the meaning of that agreement. Ido not understand how the Act is effectuated byrequiringRespondent to deem "desirable" andtherefore suitable for distribution literature which isnot only inaccurate, but which urges employees tomutilate and return their'credit cards, thus encourag-ing, in effect, a boycott by employees of theirCompany's own product.Iwould dismiss the complaint.iIn footnote15 of the TrialExaminer's Decision substitute"20" for"10- daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Trial Examiner: Upon a charge filedJanuary 13, 1970,' by Oil, Chemical & Atomic WorkersiUnless otherwiseindicated, all dates herein referto the year 1970189 NLRB No. 51 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalUnion, AFL-CIO, Westville Local 8-638(hereinafter called theUnion), against Texaco, Inc 2(hereinafter called the Respondent), a complaint and noticeof hearing was issued by the Regional Director for Region 4on April 30. The substantive allegations of the complaintalleged,inter alia,that the Respondent violated Section8(a)(1) of the Act by refusing to permit its employees todistributeunion literature to other employees duringnonworking time in nonworking areas at its Eagle Pointplant in Westville, New Jersey on or about January 2. TheRespondent's answer denied the commission of any unfairlabor practices and affirmatively stated that it was notrequired as a matter of law, to permit the distribution of thetype of literature which the Union sought to hand out.This case was tried before me on June 11 in Philadelphia,Pennsylvania. All parties were represented by counsel andwere afforded full opportunity to be heard and to introducerelevant evidence on the issues. Briefs were submitted by allcounsel and they have been fully considered by me inarriving at my decision in this case.Upon the entire record herein, including my evaluationof the testimony of the witnesses, based upon myobservation of their demeanor and upon consideration ofthe relevant evidence, I make the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGSThe Respondent is a Delaware corporation engaged inthe production, refining, and marketing of petroleum andrelated products. In the course of its business operations theRespondent maintains a number of refineries and otherfacilities throughout the United States. One such refinery islocated in Westville, New Jersey, and is known as the EaglePoint plant. This is the only facility of the Respondentinvolved in this case.During the past calendar year, the Respondent's grossvolume of sales far exceeded $500,000 and it shippedproducts to customers in various States of the United Stateswell in excess of $50,000. On the basis of the foregoing, Ifind that the Respondent is, and has been at all timesmaterial herein, an employer within the meaning of Section2(6) and (7) of the ActII.THE LABORORGANIZATION INVOLVEDOil,Chemical & Atomic WorkersInternational Union,2The name of the Respondent appears as amended at the trial'AlthoughRoss testified that he thought he contacted Dill onDecember 30, 1969, it was apparent from his testimony that he wasuncertain of the exact dateDillmanifested no such uncertainty andplaced the date of the request as December 31aThe other twounionofficialswere Mannar, secretary of the Union,and Branowsky, second vice presidentThis building housed the employees' locker and shower facilities andalso contained an auditorium it was located a short distance from the gatehouse which was the main entrance to the enclosed portion of the plantpropertyThe employees were required to enter through the gate house toclock in or out as they entered or left the premisesFUnder the arrangement with the Respondent, the union officials werenot paid their hourly wages for time that they were excused from work toperform business on behalf of the Union Ross testified that he felt that theRespondent should pay the men their regular wages because they had notaccomplished their mission on behalf of the Union and hence were notAFL-CIO, Westville Local 8-638 is, and hasbeen at alltimesmaterial herein,a labororganization within themeaning ofSection 2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA.The Events Involving the Distribution ofLiterature on January 2There is no substantial dispute concerning the factsinvolved in thiscase.On December 31, 1969, Herbert Ross,an hourly paid employee of the Respondent and presidentof the Local Union, contacted Johnson Dill,3 assistantsupervisor of employee relations, to request time off duringworking hours on January 2, for himself and two otherunion officials.4 Ross explained to Dill that the unionofficial intended to distribute literature to their members oncompany property on that date. Dill granted permission forthe employees to be excused from 7:30 a.m. to 8:30 a.m.and 3 p.m. to 4 p.m. as requested. He also asked for a copyof the literature which the Union intended to distribute,and Ross agreed to provide him with a copy as a matter ofcourtesy and cooperation.On January 2 the union officials arrived early to makepreparations for the distribution of the material to theemployeesMarinari went to Dill's office and gave him acopy of the union leaflet while the other two officialsremained in the vicinity of the employees' building.5When Dill read the bulletin issued by the Union, he askedMarinari to delay the distributionuntilhe had anopportunity to discuss the contents of the leaflet withhigher management officials Shortly thereafter, he instruct-ed Rentz, an employee relations assistant, to go to theunion officials to ask them to hold off on the distribution ofthe literature that morning Rentz returned and informedDill that the union officials agreed to do so provided theRespondent paid them for the time they were excused fromtheir duties that morning.6DillconferredwithDore, supervisor of employeerelations,and Tenney, plant manager, concerning theunion bulletin. The management officials concluded thatthe bulletin was "undesirable" because in their opinion thelast paragraph contained inaccurate statements about theRespondent's labor practices with the parent union at otherfacilities and because they felt the Union was encouragingemployees to engage in disloyal acts by mutilating andreturning their credit cards to the Respondent.?The management officials concluded that the unionentitled to receive payment from the Union for time lost from work7The final paragraph of the union bulletin to which the managementofficials strongly objected read as followsInNovember we attended a Texaco Nationwide Council MeetingMany problems were discussed and One [sic] requires yourcooperation if it is to succeed Over the past several months, Texacohad taken a position of non-recognitionofOCAWatvariouslocations in particular,the Ventura District in California and at SalesTerminals in Port Arthur, Houston, Dallas. San Antonio and FortWorth Texas Tulsa. Oklahoma and Lake Charles, La Attempts todecertify OCAW have been made at many other locations, includingClaymont, Delaware This Company is using their power, to influencemembers of our Union to abandon the principal of unity We allknow.Iam sure, what the ultimate aim is Without a strong Union.which we now have a return to the so-called good old days wouldonly he around the corner Enclosed. is a suggested letter that you maysend along with your mutilated credit card to Texaco Inc If we let this TEXACO, INC.345bulletinwas "undesirable" within the meaning of anunderstanding reached between theUnion and theRespondent on December 27, 1968. A decision was thenmade not to allow the Union to distribute the bulletin to theemployees on Respondent's property Dill verbally commu-nicated management's decision to Ross in the plant. Rosstook the position that the union officials intended to seethat the bulletin reached the employees and that they wouldhave to make the distribution at the intersection of theplant road and the public highway.8 Ross also told Dill thatitwas entirely possible the copies of the bulletin would getinto the hands of the general public since there would be noway to insure that it would be handed only to employees ifthe distribution were made at this point.At approximately 1 p.m., Ross sent a written communica-tion to the plant manager, asking for a written statement ofRespondent's reasons for refusing to allow the distributionon plant property. The management officials did not replyto Ross' request. At approximately 3 p.m. the three unionofficers left their jobs and went to the intersection of theplant road and the public highway and shortly thereafterbegan distributing the material to persons entering andleaving Respondent's premises 9 There is some uncertaintyin the record as to whether the stop sign at the intersectionison public property or whether it is on the Respondent'sproperty. It is clear, however, that the stop sign ispositioned near the point of intersection between theRespondent's road and the public thoroughfare. In order tomake the distribution, the union officials moved back andforth handing out the literature to occupants of carsentering and leaving the plant. Their movements causedthem to be on public property on occasion and at othertimes they were standing on the Respondent's propertyThe union officials remained at the intersection of the tworoads, passing out the literature, until approximately 5 p.m.B.The Understanding of December 27, 1968On December 27, 1968, during contract negotiations, theRespondent and the Union dealt with the matter of thedistribution of literature on company property in nonwork-ing areas on nonworking time. The Respondent introducedinto evidence a copy of its version of the understanding ascontained in its minutes of that particular meeting.According to the Respondent's mmutes,10 the Unionindicated that it had a desire to communicate with itsmembers by means of "hand-outs" on company propertyduring nonworking hours in nonworking locations. TheCompany know that their policy of Divide and Conquer [sic l will notsucceed, we will all have a happy new year in 1970The suggestedblank letterattached to the bulletin stated that theemployeewasreturningthe credit card because the Company wasembarkingon an antiunioncampaign byrefusingto extend customaryunion conditions of employment to production employees whojoined theUnion at Ventura. California, and because the Company was rewardingunorganized employees, over and above members of the Union bygrantingadditionalwageincreases to salesemployeesatHouston,Texas, whorejected theUnion and byrefusingto grant such increases to' salesemployees at Port Arthur, Texas8The testimony indicates that prior to December 27, 1968, unionliterature andmaterialwas always distributed to the employees at thisintersection9The plant road intersected the public highway at right angles Thisroad was wide enoughto contain a medianstrip dividing traffic moving inminutes reflected that the Union did not intend todistribute political, ethnic or other undesirable literaturebut only "what [was] allowed by law." The minutes statedthat the Union had received complaints from the localpolice because of the traffic congestion which resulted whenmaterial was given out at the intersection of the plant andpublic roads. According to the minutes, the Respondentagreed to allow the Union to distribute literature to theemployees between the gate house and the employees'building, or inside the employees' building during incle-ment weather, provided the Union did not litter thepremises and the literature was in keeping with the Union'sstated intentThe minutes further indicated that thedistribution of literature to the employees in this area wouldnot require prior approval by Respondent's officials, butthat they would be given a copy of each handout.Because of an apparentexistingdispute between theUnion and the Respondent over the distribution ofliterature on company property, V. K. Brandeburg, thenplantmanager, forwarded a copy of the Respondent'ssummary oftheminutesto L. J.Blair,chairman of theUnion's workmen'scommittee.iiIn his covering letter,Brandenburg indicated that the minutes were being sent toconfirm the understanding reached with the Unionconcerning the distribution of literature on Respondent'sproperty.Blair did not respond to the letter, but theevidence indicates that the Union withdrew an unfair laborpractice charge which was based on this matterBlair testified that he was present during the discussionon December 27, 1968, and he recalled that the partiesagreed the Union could distribute material in nonworkingareas on nonworking time without prior approval of theRespondent.Further,asamatterof courtesy, theRespondent would be given a copy of any literaturedistributed. Blair also stated that it was his understandingthat the Union agreed not to distribute any material whichcontained political references or cast reflections on anyethnicgrouporcontainedmaterialwhichwas"undesirable." He explained that he understood the term"undesirable" to mean material which was profane, vulgar,or socially unacceptable.Blairdidnot respond toBrandenburg's letter because he felt that the Union shouldrely upon its own minutes setting forth the understanding,and because he felt that there was no need for furthercorrespondence on the subject since the parties had agreedthat the Union could distribute literature on companyproperty without prior approval bymanagement.12After the understanding of December 27, 1968, theopposite directions and there was a stopsign at the point of intersectionwith the public highway The speed limit on the public road, which was amajor thoroughfare, was 65 miles per hourWhen the shifts changed at theplant, a townshippoliceman wasusually stationedat the intersection toexpedite the flow of traffic10The testimony clearly indicates that the Union had no control overthecontentoftheminutes taken by managementTheseminutesrepresented theRespondent'sversion ofwhat took placeduring thebargaining sessionsbetween theparties, and they were not presented to theUnion for editing, review, or approvaliiThe workmen's committee was the negotiating arm ofthe UnionitThe understanding betweenthe parties concerningthe distribution ofliteratureonRespondent'spropertywasneverembodied in thecollective-bargainingagreementTheonlyportionofthecollective-bargaining agreement relating to union materialinvolved postingnotices on the plant bulletin board Thissection of the contract(article(Continued) 346DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion and the Respondent had no difficulty with thedistributionofunion literature andmaterial to theemployees until January 2, 1970. The Union madedistributions to its members on the Respondent's premiseswithout incident, and on several occasions solicitedcontributions in support of labor disputes involvingemployees of other employers at other plants. Thetestimony also indicates that on occasion the Respondentmade use of the area between the gatehouse and theemployees' building to solicit contributions for charitablepurposes from the employees.Concluding FindingsThe Respondent argues that it could lawfully prohibit thedistributionof theliteratureby the Union on plantpremises because the material incited the employees toengage in an actof disloyalty to the employer and becausethe literaturecontained "outright and blatant untruths."The Respondent contends that under the terms of the"understanding" of December 27, 1968, it could declare thebulletin undesirable and prohibit its distribution on plantproperty. As a secondary argument the Respondent claimsthat the understanding of December 27, 1968, constituted awaiver by the Union of the right to distribute material oncompany premises which the Respondent deemed undesir-able, even though entitled by law to make such distribution.The Respondent further urges that the dispute rests uponthe interpretation of the word "undesirable" as containedin the understanding, and the matter should be resolvedunder the arbitration provisions of the collective-bargain-ing agreementrather than by the decisional processes of theBoard. The Respondent also points out in its brief that theUnion had an alternative means of making the distributionto the employees, and did so, by passing out the literature atthe intersectionof the company road and the publichighwayThe General Counsel and the Union contend that thedistributionof the leaflet in nonworking areas onnonworking time could not lawfully be proscribed by theRespondent in the absence of a showing that it wouldinterferewith plant discipline and production. The GeneralCounsel and the Union further urge that any inaccuratestatementscontained in the bulletin, absent a showing ofwillful and maliciousintent,were not sufficient to removeits distribution from the protection of Section 7 of the Act.The development of the law on the general proposition ofunionsolicitation and distribution of the literature on anemployer's premises has, of necessity, been an effort toachieve a reasonable balance between the statutory right ofemployees to organize and assist unions and the right of anemployertocontroltheuseofhisproperty."Accommodation between the two must be obtained withas littledestruction of one as is consistent with themaintenanceof the other"N.L R B v Babcock & WilcoxCompany,351 U.S. 105, 112. It is to this end that the Boardand courts have developed various guidelines and presump-tions against which the facts of a given case must bemeasured; with the obvious caveat that the standards mustnot be applied in a mechanical fashion,but must take intoaccount the peculiar circumstances of each case considered.Thus, inPeyton Packing Co,49 NLRB 828, enfd. 142F.2d 1009 (C.A. 5), the Board held:The Act, of course, does not prevent an employer frommaking and enforcing reasonable rules covering theconduct of employees on companytime.Working timeis for work. It is therefore within the province of anemployer to promulgate and enforce a rule prohibitingunion solicitation during working hours. Such a rulemust be presumed to be valid in the absence of evidencethat it was adopted for a discriminatory purpose. It is noless true thattimeoutside the working hours, whetherbefore or after work, or during luncheon or rest penods,isan employee's time to use as he wishes withoutunreasonable restraint, although the employee is oncompany property. It is therefore not within theprovince of an employer to promulgate and enforce aruleprohibiting union solicitation by an employeeoutsideofworking hours, although on companyproperty. Such a rule must be presumed to be anunreasonable impediment to self-organization thereforediscriminatory in the absence of evidence that specialcircumstancesmake the rule necessary in order tomaintain production or discipline.This language was approved by the Supreme Court inRepublicAviationCorporation v N.L.R.B,324 U.S. 793,and specifically reaffirmed, with respect to employees, inthatCourt's later decision inBabcock & Wilcox, supraHowever, in theBabcockcase the Supreme Court made adistinction between union solicitation and distribution byemployees as contrasted with similar activity by nonem-ployees. The Court found that except where it might beshown that the employees were inaccessible, an employerneed not allow nonemployees to solicit or to distributematerial on behalf ofa unionon company property.Subsequently the Board developed a further refinement,taking into account for the first time the distinctionbetween oral solicitation and the distribution of literatureto employees on company property. The Board held thatthe written message was designed for reading or rereadingat the employees' convenience, and this purpose would beachieved as long as the literature was received. From thisevolved the rule that the statutory right to organize wouldbe satisfied insofar as the distribution of literature wasconcerned when the employees had access to nonworkingareas of the plant premises.Stoddard-Quirk ManufacturingCo, 138 NLRB 615, 621.Considering the facts of the instant case in the light of theabove general principles developed by the Board and theCourts, it is clear that here the union officials, as employees,had the protected right to distribute the matenal onJanuary 2, in the nonworking area on the Respondent'spremises absent a showing that the distribution would insome manner be destructive of plant production ordiscipline. Furthermore, the facts clearly refute any claimthat the distribution would have been detrimental toproduction or discipline The testimony indicates that fromthe time of the understanding on December 27, 1968, untilXl I paragraph i) provided as followsThe Lnion shall he provided exclusive space on a bulletin hoard foritsuseAllnotes and bulletins must he approved by the PlantManager before being posted TEXACO, INC347the date of the refusal on January 2, both the Union and theRespondent customarily utilized this area to make oralsolicitations and to effectuate distribution of literature ofvarious kinds to the employees.But the Respondent argues that the issues go beyond themaintenance of production and discipline on its property.The Respondent claims that the last paragraph of the unionleaflet encouraged employees to engage in acts of disloyaltyby urging them to mutilate and return their credit cards tothe Respondent. In support of this argument, the Respon-dent relies heavily on theJefferson Standard BroadcastingCompanycase.13 In that case the union represented thebroadcasting company's technicians and was engaged in abitter dispute with the employer over contract negotiationsfor an extended period of time. After the parties wereunable to resolve their differences, the employees began topicket the employer's establishment with signs criticizingthe content of the employer's broadcasts and televisionprograms and indicated that the community was beingtreated as "a second class city" by the company. Theemployer considered the picket sign legends and thehandbills to be a demonstration of "detrimental disloyalty"which gave him the right to discharge the picketingtechnicians for cause. The Supreme Court, in a dividedopinion, held that the employees' criticism of the programsdid not relate to the company's labor practices but, rather,was a [disloyal ] attack by the employees upon the veryinterestwhich they were being paid to conserve anddevelop. The court reasoned that this constituted sufficient"cause" under the Act to sustain the discharges.By analogy, in the instant case, the Respondent contendsthat the appeal to the employees to mutilate and returntheir credit cards was sufficiently disloyal to allow it toconclude that the bulletin was undesirable and to removeitsdistribution from the protection of the Act. I find theRespondent's reasoning in this regard to be faulty. Aspointed out in the Union's brief, the employees' appeal tothegeneralpublic inJeffersonStandardwas entirelyunrelated to the labor dispute which the Union had with theemployer. Indeed, the court goes to great lengths todemonstrate that the criticism of the program content ofthe employer's broadcasts was completely divorced fromthe labor practice of the employer and made no reference towages, hours, or working conditions.Ibidp. 476. In theinstant case, however, the Union was urging the employeestomake common cause with other employees of theRespondent who were represented by sister locals of thesame International Union. In these circumstances, it isclear that the Union was concerned about the Respondent'soverall labor practices which could conceivably have impactupon the treatment of the employees represented by theUnion at the Eagle Point facility. Furthermore, the unionbulletin was not critical of the Respondent's products orservices, but rather of the labor practices followed by theRespondent at other facilitiesThus, I find thatJefferson Standardis inapposite to theissues presented by the facts of this case. Here the Unionwas seeking to have its members demonstrate theirdispleasurewith the unsatisfactory treatment they feltmembers of sister locals of the same Union were receivingfrom the Respondent at other facilities.The appeal tomutilate and return the credit cards as a means ofregistering their protest against these practices at otherfacilitieswas nothing more than an appeal for a symbolicgesture to make the Respondent aware of their dissatisfac-tion.The Union's appeal was limited to employees and didnot contemplate support from the public at large, nor wasthe leaflet in any way critical of the products produced bythe Respondent.Moreover,under the Respondent's theory,it could classify any union literature undesirable because itcontained statements against the Respondent's interest,and thus take from the employees a right granted bystatute. Indeed,Dill testified that management consideredany adverse action by an employee against the Company tobe disloyal.This is hardly an acceptable standard to beapplied in the give and take found in the arena of laborrelations.As Mr.Justice Frankfurter stated in his dissent inJeffersonStandard,-[m] any of the legally recognizedtactics and weapons of labor would readily be condemnedfor `disloyalty'were they employed between man and manin friendly personal relations."Ibid.pp. 479-480. 1 findtherefore,that the last paragraph of the Union's leaflet didnot call for the type of "disloyal"conduct condemned inJeffersonStandard,and further that the distribution of theleafleton the Respondent'spremiseswas in no wayremoved from the protection accorded such activity bySection7 of the Act. Cf. Sears,Roebuck & Co.,168 NLRBNo. 126.The Respondent's other major contention that the unionleaflet contained untruthful statements and thus justifiedthe prohibition of its distribution is, in my judgment, alsowithout merit.There is no question concerning the fact thatthe leaflet was not artfully drafted.In the last paragraph theUnion accused the Respondent of having taken a positionof "nonrecognitionof OCAW"at various other facilitieswhen in fact the Respondent had recognized the Union atsome of these locations but had been engaged in hardbargaining.Ross testified he meant by "nonrecognition"that the Respondent had refused to reach agreements ornegotiate in good faith with the locals representing theemployees at the locations stated in the leaflet.However, itwas not his subjective meaning,as explained at the trial, butrather the plain meaning of the words contained in theleaflet which prompted the Respondent's officials to react.But even though the leaflet was worded in such aninaccurate fashion so as to convey an impression that theRespondent had refused to recognize other locals of theInternational Union,itdoes not necessarily follow that thedistribution of the document loses the protection of the Act.It is well settled that misstatements made in the course ofconcerted activity which denounce an employer for hisconduct in labor relations, or in affairs germane to theemployment relationship,only forfeit the statutory protec-tion when it is evident that the statements are deliberatelyor maliciously false.Owens-Corning Fiberglas Corporation,172 NLRB No. 20,Bowling Green ManufacturingCo.,169NLRB No. 15;El Mundo BroadcastingCorp.,108 NLRB1270;Schnell Tool and DieCorp. v. N. L. R B,359 F.2d 39,i94 NLRB 1507, enfdsub nom N L R B v Local Union No 1229,InternationalBrotherhood of Electrical Worberc,346 U S 464 348DECISIONS OF NATIONALLABOR RELATIONS BOARD44 (C.A6),Walls Manufacturing Company v. N L R.B., 321F.2d 753, 754 (C A D.C.), cert. denied 375 U.S. 923.It is apparent here that the Union's statements were notdeliberately or maliciously inaccurate. This finding is notbased on Ross' testimony as to the meaning he intended toconvey, but by examination of the form letter attached tothe leaflet. This letter was a suggested model for a coveringletter,when and if the employee returned his credit card tothe Respondent. The letter stated with specificity that thesender of the credit card was doing so in protest of anallegedrefusalof the Respondent to extend unionconditions to employees represented by the InternationalUnion at Ventura, California, and because of an allegedclaim that the Respondent gave benefits to unorganizedemployees at one installation in Texas and refused to grantsimilar increases to members of the Union at anotherinstallation in Texas. Thus, it is quite evident that theattached letter qualified the imprecise use of the wordnonrecognition in the leaflet, and spelled out to therecipient the precise complaint which the union officialswere making known to its members. In these circumstances,it can hardly be said that the statements in the union leafletwere deliberately or maliciously false Accordingly, I findthat this was not a legally valid reason for the Respondentto proscribe distribution of the union leaflet on its premisesThe Respondent also argues, however, that the under-standing on December 27, 1968, constituted a waiver on thepart of the Union of the statutory right to distribute anyliterature which the Respondent deemed undesirable. Thisposition is predicated upon the Respondent's summary ofitsminutes,which it is claimed constitute an agreementbetween the parties. The Respondent contends that when acopy of the minutes was sent to the Union as confirmationof the understanding, the Union's failure to respond to thecovering letter indicated acquiescence and acceptance ofthe agreement as the minutes stated it. The GeneralCounsel, on the other hand, states that the right todistribute literatureon an employer's premises is anindividual right of the employees which cannot be waivedby a collective-bargaining representative. In this connec-tion the General Counsel citesN L R B. v. Mid-States MetalProducts, Inc,403 F.2d 706 (C.A 5), andGeneral MotorsCorp,158 NLRB 1723 As attractive as this theory may be,Ifind no need to tread in this thicket. In my judgment it isnot necessary to the resolution of the issues here todetermine whether the Union could waive this particularstatutory right by agreement. I find that the understandingof December 27, 1968, does not constitute a waiver in anyrespectBlair'stestimonymade it quite clear that theUnion's interpretation of the term "undesirable" differedmaterially from that of the Respondent's officials TheBoard has repeatedly said that a waiver of a statutory rightwill not be lightly inferred and that it must be expressed in"clear and unmistakable terms."Timken Roller BearingCompany v. N. L. R B.,325 F 2d 746 (C.A. 6),Unit DropForge Division, Eaton Yale & Towne, Inc,171NLRB No.73,C & C Plywood Corporation,148 NLRB 414, 416. Therecord here amply demonstrates that the parties were not inagreement regarding the definition and the scope of theterm "undesirable." Hence, it cannot be said the under-standingwas elevated to a clear and unmistakableagreement which waived an important right conferred bystatute.In rejecting the Respondent's waiver argument, I alsoreject the claim that differences over the understandingshould be resolved under the arbitration provisions of thecontract rather than by the Board. The understandingconcerning the distribution of union literature on theRespondent'spropertywas never embodied in thecollective-bargaining agreement or memorialized in anyway except in the minutes of the parties-and this is indispute I find that the Board's jurisdiction over this matteris properly asserted here because theissuesdo not involveconstruction of the terms of the collective-bargainingagreement in effect between the parties.One final argument merits mention here. The Respon-dent indicates that the Union did in fact make itsdistribution at the intersection of the public highway andthe company road. Thus the Respondent argues that therewas an alternative method of distribution available to theUnion. This misconceives the distinction between the rightsof employees and nonemployees as set forth inBabcock &Wilcox, supra.As employees, the union officials had theright, in the absence of a showing that it would interferewith production or discipline, to distribute the literatureto the employee-members on nonworking time in non-working areas on the Respondent's premises. To requirethem to leave the company property and make thedistribution at the intersection of the public highway is anunlawful abrogation of these rights.On the basis of the above, I find that the Respondentviolated Section 8(a)(1) of the Act by refusing to allow theUnion to distribute the leaflet to the employees onRespondent's premises during nonworking time in non-working areas on January 2, 1970.CONCLUSIONS OF LAWITexacoInc, is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Oil,Chemical& Atomic WorkersInternationalUnion,AFL-CIO,WestvilleLocal 8-638,isa labororganization within the meaning of Section2(5) of the Act.3By prohibiting employees who were officials of theUnionfrom distributing union leaflets to employees innonworking areas on nonworking time on January2, 1970,the Respondent interfered with,restrained,and coerced itsemployees in the exercise of rights guaranteed underSection7 of the Act andviolated Section 8(a)(I) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlaborpractices,Ishall recommend the issuance of an orderthat it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Accordingly,upon the basis of the foregoing findings offact and conclusions of law,and upon the entire record inthis case, pursuant to Section 10(c) of the Act, I make thefollowing TEXACO, INCRECOMMENDED ORDERRespondent,TexacoInc., its officers,agents, successors,and assigns,shall.1.Cease and desist from:(a)Prohibiting employeeswho are officials of Oil,Chemical&AtomicWorkers InternationalUnion,AFL-CIO,Westville Local 8-638,from distributing unionliterature to employees at the Respondent'sEagle Pointplant in nonworking areas on nonworking time.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights guaranteed by Section7 of the Act.2.Takethe following affirmative action which I findwill effectuate the policies of the Act :(a) Post at its Eagle Point plant in Westville,New Jersey,copies of the attached notice marked"Appendix."14 Copiesof said notice, on forms provided by the Regional DirectorforRegion 4, shall, after being duly signed by theRespondent,be posted immediately upon receipt thereofand be maintained by it for a period of 60 consecutive daysthereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonablesteps shall be taken to insure that said notices are notaltered,defaced or covered by any other material.(b)Notifythe Regional Director,inwriting,within 20days from the date of the receipt of this Decision, whatsteps have been taken to comply herewith.1514 In the event that no exceptions are filed as provided by Section10246 of the Rules and Regulations of the National Labor RelationsBoard, the findings, conclusions. recommendations and RecommendedOrder herein shall, as provided in Section 102 48 of the Rules andRegulations be adopted by the Board and become its findings, conclusions,and Order, and all objections thereto shall be deemed waived for allpurposes In the event the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "iS In the event that this Recommended Order is adopted by the Board.this provision shall be modified to read "Notify the Regional Director for349Region 4. in writing within 10 days of this Order, what steps have beentaken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify all of our employees that:WE WILL NOT prohibit employees who are officers ofOil,Chemical& Atomic Workers InternationalUnion,AFL-CIO,WestvilleLocal8-638, fromdistributing union handouts and bulletins to employeeson our plant premises during nonworking hours innonworking areas.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in exercise oftheir rights guaranteed by Section 7 of the NationalLabor Relations Act, as amendedTEXACO INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 1700Bankers' Securities Building,Walnut and Juniper Streets,Philadelphia, Pennsylvania 19107, Telephone 215-597-7601.